UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1933



MIAN TAUGIR AHMED,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 14, 2008                   Decided:   May 22, 2008


Before WILKINSON and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, Catonsville, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Anh-Thu P. Mai, Senior
Litigation Counsel, Arthur L. Rabin, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mian Taugir Ahmed, a native and citizen of Pakistan,

seeks review of an order of the Board of Immigration Appeals

(Board) denying his motion to reopen removal proceedings.   We have

reviewed the record and Ahmed’s claims and conclude that the Board

did not abuse its discretion in denying Ahmed’s motion.      See 8

C.F.R. § 1003.2(a), (c)(1) (2008).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -